ON MOTION FOR REHEARING.
HAWKINS, Presiding Judge.
Appellant predicates his motion for rehearing upon the claimed errors reflected by Bills of Exception Nos. 2 and 3, complaining of the argument of the district attorney.
In qualifying Bill No. 3, the court certifies that no other objection was made to said argument save that complained of in Bill No. 2. This qualification destroys the bill. It was accepted without objection and the appellant as well as this court is bound thereby.
As to Bill No. 2, in addition to what was said in our original opinion, we observe that it has been the consistent holding of this court that unless a bill complaining of argument of the prosecution recites affirmatively that such argument was not invited by the argument of the defense, it would be insufficient to certify error. It was directly so held in Fowler v. State, 89 Tex. Cr. R. 623, 232 S. W. 515. See Alamo v. State, 150 Tex. Cr. R. 180, 200 S. W. (2d) 161; Sanchez v. State, 147 Texas Crim. Rep., 436, 181 S. W. (2d) 87; and cases therein cited; Hatley v. State, 151 Texas Crim. Rep. 280, 206 S. W. (2d) 1017; Slack v. State, 152 Tex. Cr. R. 215, 212 S. W. (2d) 152. Counsel for appellant recognized the rule and incorporated in his Bill No. 2 the statement that the argument complained of “was not made' in reply to any argument made by the defendant’s counsel, neither was said argument invited or provoked by the defense counsel.” We observe that the trial court qualified the bill as follows:
“The Court does not certify that the argument complained of was not in reply to the argument of counsel for defendant.”
Appellant accepted said bill as so qualified and the qualification leaves the bill short of a necessary certificate to perfect the bill.
The motion for rehearing is overruled.